Arnold, J.,
delivered the opinion of the Court.
The judgment of the court below cannot be maintained. It is not disputed that the property in controversy belonged to appellant when it was attempted to be sold for taxes. Sec. 468 of the Code exempts from taxation, among other things, property belonging to the United States, or to the State, or to any county, or to any incorporated city or town in the State.
Liability of property to taxation is the basis of the power to sell it for taxes ; and when property is exempt by law from taxation, it cannot be subjected thereto by any action of the board of supervisors or the officers charged with the assessment and collection of taxes, and a sale of it for taxes under such circumstances, is void. Horne v. Green, 52 Miss. 452; Cooley on Taxation, 2d.ed., 477, 478; Blackwell on Tax Titles, 4th ed., 453.
*365Boards of supervisors are charged with the examination, correction and approval of the assessment-rolls before they are delivered to the tax collectors ; but their action in the matter is conclusive only as to mere irregularities and matters of fact, such as excessive valuation, misdescriptions, listing property to the wrong person and the like. Horne v Green, supra.
If,in discharging their functions, they should adjudge property to be taxable when it is in fact exempt by law, their judgment would not have the effect to repeal the law, or to bar or preclude the owner from asserting his title whenever he chooses to do so. The owner of property exempt by law from taxation may justly assume that it will not be assessed or sold for taxes ; and it is not necessary for him to object to the action of the assessor, or of the .board of supervisors, in placing it on the assessment-rolls as liable to taxation, or to the sale, in order to preserve his rights.
The judgment is reversed, and judgment here for appellant.